                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 1 of 108


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                           Check if this is an
                                                                        Chapter 13
                                                                                                                           amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                         04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Carolyn
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          Denise
     passport).                        Middle Name                                            Middle Name

                                       Campbell
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you               Carolyn
     have used in the last 8           First Name                                             First Name
     years                             Tullis
                                       Middle Name                                            Middle Name
     Include your married or
                                       Campbell
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   9        6       6    8   xxx – xx –
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 2 of 108



Debtor 1     Carolyn Denise Campbell                                                       Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                   I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers       Gulf Coast Driving School, Inc.
     (EIN) you have used in       Business name                                                Business name
     the last 8 years             Capitol Bail Bonds
                                  Business name                                                Business name
     Include trade names and
     doing business as names
                                  Business name                                                Business name

                                   7       6   –     0    2    8     8     6    5     9                    –
                                  EIN                                                          EIN

                                   7       6   –     0    3    3     2     8    9     6                    –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  2716 Green Tee Drive
                                  Number       Street                                          Number      Street




                                  Pearland                         TX      77581-5021
                                  City                             State   ZIP Code            City                           State    ZIP Code

                                  Harris
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                             State   ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13



Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 3 of 108



Debtor 1     Carolyn Denise Campbell                                               Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                         page 3
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 4 of 108



Debtor 1     Carolyn Denise Campbell                                                   Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?
                                                Capitol Bail Bonds
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a                    607 Houston Avenue
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.
                                                Houston                                                 TX              77007-7707
    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
    For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).
                                          Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                          Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 5 of 108



Debtor 1     Carolyn Denise Campbell                                                     Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 6 of 108



Debtor 1     Carolyn Denise Campbell                                                   Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 7 of 108



Debtor 1     Carolyn Denise Campbell                                                 Case number (if known)


 Part 7:      Sign Below
For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                X /s/ Carolyn Denise Campbell                               X
                                   Carolyn Denise Campbell, Debtor 1                            Signature of Debtor 2

                                   Executed on 06/02/2020                                       Executed on
                                               MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 8 of 108



Debtor 1     Carolyn Denise Campbell                                                Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Jesse Aguinaga                                                  Date 06/02/2020
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Jesse Aguinaga
                                   Printed name
                                   Jesse Aguinaga
                                   Firm Name
                                   8323 Southwest freeway Suite 670
                                   Number          Street




                                   Houston                                                    TX              77074
                                   City                                                       State           ZIP Code


                                   Contact phone (713) 772-7986                     Email address jfa@aguinagaandassociates.com


                                   00798026                                                   TX
                                   Bar number                                                 State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 9 of 108


  Fill in this information to identify your case and this filing:
  Debtor 1               Carolyn                     Denise              Campbell
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                            Check if this is an
  (if known)
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
2716 Green Tee Drive                                       Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                        Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                               Condominium or cooperative                entire property?           portion you own?
Pearland                         TX       77581-5021           Manufactured or mobile home                         $323,978.00                $323,978.00
City                             State    ZIP Code             Land
                                                               Investment property                       Describe the nature of your ownership
                                                               Timeshare                                 interest (such as fee simple, tenancy by the
Harris                                                                                                   entireties, or a life estate), if known.
                                                               Other
County
                                                                                                         Fee Simple Absolute
                                                           Who has an interest in the property?
2716 Green Tee Drive, Pearland, TX                         Check one.
77581-5021
                                                               Debtor 1 only                                Check if this is community property
Lot 75, Block 4, Green Tee Terrace,
                                                               Debtor 2 only                                (see instructions)
Section 1, Harris County, Texas.
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:  Lt 75, Blk 4, Sec 1




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 10 of 108



Debtor 1         Carolyn Denise Campbell                                                               Case number (if known)


1.2.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
607 Houston Avenue                                       Check all that apply.                               amount of any secured claims on Schedule D:
Street address, if available, or other description            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
Houston                          TX       77007-7707          Manufactured or mobile home                                $167,041.00                 $167,041.00
City                             State    ZIP Code            Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
Harris                                                                                                       entireties, or a life estate), if known.
                                                              Other Business Property
County
                                                         Who has an interest in the property?
                                                                                                             Fee Simple
607 Houston Avenue , Houston, TX
                                                         Check one.
77007-7707
                                                              Debtor 1 only                                       Check if this is community property
Tract 8, Block 1, Johnson, Harris
                                                              Debtor 2 only                                       (see instructions)
County, Texas
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:  Tract 8, Block 1

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................           $491,019.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Nissan                      Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       Rogue
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2018
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 44,918                                   At least one of the debtors and another            $22,720.58                           $22,720.58
Other information:
2018 Nissan Rogue (approx. 44,918                             Check if this is community property
miles)                                                        (see instructions)

3.2.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Mercedes                    Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       E350
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2014                                                                     entire property?                       portion you own?
                                                              Debtor 1 and Debtor 2 only
Approximate mileage: 31,319                                   At least one of the debtors and another            $13,995.00                           $13,995.00
Other information:
2014 Mercedes E350 (approx. 31,319                            Check if this is community property
miles)                                                        (see instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 2
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 11 of 108



Debtor 1         Carolyn Denise Campbell                                                             Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $36,715.58


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Stove$400, Microwave$100, Refrigerator/Freezer$200, Freezer$200,                                                      $4,050.00
                                Dishwasher$200, Washing Machine$100, Dryer$100, Living Room Furniture
                                $500, Misc. Table/Service/Cooking Ware$300, Bedroom Furniture$600, Misc.
                                Linens/Bedding$300, Den Furniture$450, Family/Video Room Furniture $300,
                                and Dining Room Furniture$300.

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               3-TVs$300, 1-PC$150, 1 Printer/Scanner $80, 1-Still Camera$30, 1-DVD$100,                                             $1,410.00
                                1-Stereo$30, 1-Cell Phone $220, Misc. electronic devices $300, and 1
                                Media/Video Player 200.

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Misc. Antiques Wall Hangings/Curios                                                                                   $4,630.00
                                Collectibles/Photos/Household Decorations/ Seasonal Decorations $120

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               1 Billiard/Pool Table/Accessories $250                                                                                  $250.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Misc. Clothing $2600, Footwear $300 and Accessories $250.                                                             $3,150.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 3
                        Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 12 of 108



Debtor 1          Carolyn Denise Campbell                                                                                               Case number (if known)

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Misc. Jewelry/Weddig Banks $10050 and 2 Watches $600.                                                                                                                        $11,350.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................
                                      See continuation page(s).                                                                                                                                                $1,250.00

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                        $26,090.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Pearland State Bank Checking account 9562                                                                                                             $44.80
             17.2.        Checking account:                      Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds - BBVA
                                                                 Checking Account 4225                                                                                                                            $163.48
             17.3.        Checking account:                      Chase Checking account 6115                                                                                                                      ($79.02)
             17.4.        Checking account:                      BBVA Checking account 7763                                                                                                                            $77.79
             17.5.        Checking account:                      Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds - Chase
                                                                 Checking Account 9973                                                                                                                      ($5,336.04)
             17.6.        Savings account:                       Chase Savings account 1623                                                                                                                             $8.75

             17.7.        Savings account:                       Chase Savings account 6099                                                                                                                            $42.03




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 4
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 13 of 108



Debtor 1         Carolyn Denise Campbell                                                            Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:

                                           IRA:                     IRA Account #4296                                                             $10,983.38

                                           IRA:                     Second IRA Account #7476                                                      $10,997.82

                                           Retirement account:      Annuity Retirement account 4370                                               $19,020.21

                                           Retirement account:      Second Annity Retirement account 6829                                          $7,068.76

                                           Retirement account:      Deceased Spouse Employer/Former [ERISA]
                                                                    Retirement account                                                            $19,384.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them


Official Form 106A/B                                                       Schedule A/B: Property                                                      page 5
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 14 of 108



Debtor 1        Carolyn Denise Campbell                                                      Case number (if known)

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific     County Required Bailbondman License 2641 (value based on state                                             $166.66
           information about them renewal fee)

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                Schedule A/B: Property                                                       page 6
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 15 of 108



Debtor 1         Carolyn Denise Campbell                                                                             Case number (if known)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............
                                              Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds - Property                                                               Unknown
                                                       Easement Issue - 607 Houston Avenue, Houston, TX 77007-7707 -
                                                       Chris Cruz , 3206 McElroy Drive, Austin, TX 78757

35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $62,542.62


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds: 1 - metal file cabinet                                                                  $4,650.00
                                   w/lock $100, 1 - fax machine/copier $100, 4 - computers $800, 1 executive
                                   desk $100, 2 - credenzas $200, 1 - printer (inoperable) $25, 1 - wheeled desk
                                   chair $25, 2 wing back chairs $100, 5 - "built in" file cabinets $500, 4 - desks
                                   w/extensions $400, 25 - 5 drawer metal file cabinets $250, 7 phone "Nortel
                                   Office System" $100, 4 - benches $80, 3 - wooden file cabinets $75, 1 -
                                   wooden side table $50, 5 - wheeled cloth type desk chairs $25, 2 - wooden
                                   desk chairs $100, 2 wooden pencil holders $10, 1 - brass pencil holder $20, 2
                                   cloth non-wheeled desk chairs $40, 2 - lamps $20, 2 rolodex card organizer
                                   $10, 7 decorative book VHS holders $35, 2 - decorative book wall art pieces
                                   $20, 2 - decorative book end $10, 3 "faux" marble decorations $30, Misc.
                                   Ashtrays $10, Misc Decorative Plastic Plants $20, 1 - HP copier $50, 1 -
                                   schredding machine $20, 1 - Whirpool Refrigerator $50, 3 - "built in" vertical
                                   metal files $60, 2 - "built in" drawer files $20, 1 - metal file w/lock $20, 1 wall
                                   mirrow $15, 2 crenenza wall cabinets $40, 1 Ozarka Water Bottle $5, 1
                                   microwave $20, 1 large shredder $100, 6 neon signs $60, 2 - exterior planters
                                   $20, 1 large trash can w/cover $10, 1 -kitchen telephone w/table $10, 1 - small
                                   couch $50, 1 - coffee table $20, misc. decorative tables/stands/pictures $100,
                                   6 - small office trash cans $30, 1 - sofa table w/wheeled foot stools $50, 3 -
                                   stack "nesting" tables $30, 1 - oriental curio cabinet $100, 1 - time clock $5, 4
                                   electric type writers $40, misc. office supplies $200, misc. cleaning supplies
                                   $100, misc. kitchen plastic serving/cooking utensils/plates $20, 1 - 6 ft ladder
                                   $20, 1 hand truck/dollie $20, 1 mop and bucket $10, Misc. Christmas
                                   decorations $100.


Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 16 of 108



Debtor 1          Carolyn Denise Campbell                                                                            Case number (if known)

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

             Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds- Harris County District Attorney's Office -
             Chase Bank - Nine (9) Certificates of Deposit - Cash Criminal Bond Collateral.                                                                              $150,000.00
             Carolyn Denise Campbell f.d.b.a. Capitol Bail Bonds- Account Monies Owed: 1 - Donne
             London c/o Camalia Smith $450.00; 2 - Juan Francisco Flores c/o Maria Hernandez $300.00;
             3 - Henry West c/o Jessica Tillman $410; 4 - Jacob Asocar c/o Ashley Wright $410; 5 - Oscar
             Rodriguez c/o Jill Richardson $600.00; 6 - Jonatan Marmolejo c/o Martin Marmolego
             $7740.00, 7 - David Rosas c/o Thomas Davia $3100.00, 8 - William Batz Buluz c/o Juana
             Petrona $450.00; 9 - Chris Christman c/o Raquel Christman $100.00; 10 - Richie Desira c/o
             Renee M. Rodriguez $1000.00; 11 - Wilson Martinez c/o Guadalupe Garcia $200.00; 12 Cruz
             Gregario Garcia c/o Peggy Luna $3000.00.                                                                                                                     $19,470.00
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................   $174,120.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
                        Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 17 of 108



Debtor 1           Carolyn Denise Campbell                                                                                    Case number (if known)

48. Crops--either growing or harvested

             No
             Yes. Give specific
             information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             No
             Yes..............................


50. Farm and fishing supplies, chemicals, and feed

             No
             Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                        $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $491,019.00

56. Part 2: Total vehicles, line 5                                                                                  $36,715.58

57. Part 3: Total personal and household items, line 15                                                             $26,090.00

58. Part 4: Total financial assets, line 36                                                                         $62,542.62

59. Part 5: Total business-related property, line 45                                                              $174,120.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                     Add lines 56 through 61.................................         $299,468.20               property total                 +          $299,468.20



63. Total of all property on Schedule A/B.                                                                                                                                                  $790,487.20
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 9
                Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 18 of 108



Debtor 1    Carolyn Denise Campbell                                               Case number (if known)


14. Any other personal and household items you did not already list (details):

    Foodstuffs, Sundries and Supplies. $430                                                                $450.00

    1 Wheel Chair $110, 1 Walker $40, 1 Bathing Chair, $20 and 1 Blood Pressure Machine $30                $200.00

    Misc. Household Tools $100/Pool Tools-Supplies $100 and Outdoos Furniture Set $300.                    $500.00

    Bible/Misc. Religious Items.                                                                           $100.00




Official Form 106A/B                                     Schedule A/B: Property                              page 10
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 19 of 108


 Fill in this information to identify your case:
 Debtor 1             Carolyn             Denise                 Campbell
                      First Name          Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $323,978.00                 $323,978.00         Const. art. 16 §§ 50, 51, Texas
2716 Green Tee Drive, Pearland, TX 77581-                                         100% of fair market     Prop. Code §§ 41.001-.002
5021                                                                              value, up to any
Lot 75, Block 4, Green Tee Terrace,                                               applicable statutory
Section 1, Harris County, Texas.                                                  limit
Parcel: Lt 75, Blk 4, Sec 1
Line from Schedule A/B:  1.1

Brief description:                                         $13,995.00                     $0.00           Tex. Prop. Code §§ 42.001(a),
2014 Mercedes E350 (approx. 31,319                                                100% of fair market     42.002(a)(9)
miles)                                                                            value, up to any
Line from Schedule A/B: 3.2                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 20 of 108



Debtor 1      Carolyn Denise Campbell                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $4,050.00                $4,050.00          Tex. Prop. Code §§ 42.001(a),
Stove$400, Microwave$100,                                                    100% of fair market    42.002(a)(1)
Refrigerator/Freezer$200, Freezer$200,                                       value, up to any
Dishwasher$200, Washing Machine$100,                                         applicable statutory
Dryer$100, Living Room Furniture$500,                                        limit
Misc. Table/Service/Cooking Ware$300,
Bedroom Furniture$600, Misc.
Linens/Bedding$300, Den Furniture$450,
Family/Video Room Furniture $300, and
Dining Room Furniture$300.
Line from Schedule A/B: 6

Brief description:                                      $1,410.00                $1,410.00          Tex. Prop. Code §§ 42.001(a),
3-TVs$300, 1-PC$150, 1 Printer/Scanner                                       100% of fair market    42.002(a)(1)
$80, 1-Still Camera$30, 1-DVD$100, 1-                                        value, up to any
Stereo$30, 1-Cell Phone $220, Misc.                                          applicable statutory
electronic devices $300, and 1                                               limit
Media/Video Player 200.
Line from Schedule A/B:  7

Brief description:                                      $4,630.00                $4,630.00          Tex. Prop. Code §§ 42.001(a),
Misc. Antiques Wall Hangings/Curios                                          100% of fair market    42.002(a)(1)
Collectibles/Photos/Household                                                value, up to any
Decorations/ Seasonal Decorations $120                                       applicable statutory
Line from Schedule A/B: 8                                                    limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
1 Billiard/Pool Table/Accessories $250                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,150.00                $3,150.00          Tex. Prop. Code §§ 42.001(a),
Misc. Clothing $2600, Footwear $300 and                                      100% of fair market    42.002(a)(5)
Accessories $250.                                                            value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit

Brief description:                                     $11,350.00               $11,350.00          Tex. Prop. Code §§ 42.001(a),
Misc. Jewelry/Weddig Banks $10050 and 2                                      100% of fair market    42.002(a)(6)
Watches $600.                                                                value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                       $450.00                  $450.00           Tex. Prop. Code §§ 42.001(a),
Foodstuffs, Sundries and Supplies. $430                                      100% of fair market    42.002(a)(2)
                                                                             value, up to any
Line from Schedule A/B:    14
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 21 of 108



Debtor 1      Carolyn Denise Campbell                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code § 42.001(b)(2)
1 Wheel Chair $110, 1 Walker $40, 1                                          100% of fair market
Bathing Chair, $20 and 1 Blood Pressure                                      value, up to any
Machine $30                                                                  applicable statutory
Line from Schedule A/B: 14                                                   limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Misc. Household Tools $100/Pool Tools-                                       100% of fair market    42.002(a)(1)
Supplies $100 and Outdoos Furniture Set                                      value, up to any
$300.                                                                        applicable statutory
Line from Schedule A/B: 14                                                   limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code § 42.001(b)(4)
Bible/Misc. Religious Items.                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    14
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $10,983.38               $10,983.38          Tex. Prop. Code § 42.0021
IRA Account #4296                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $19,020.21               $19,020.21          Tex. Prop. Code § 42.0021
Annuity Retirement account 4370                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $7,068.76                $7,068.76          Tex. Prop. Code § 42.0021
Second Annity Retirement account 6829                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $19,384.00               $19,384.00          Tex. Prop. Code § 42.0021
Deceased Spouse Employer/Former                                              100% of fair market
[ERISA] Retirement account                                                   value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                     $10,997.82               $10,997.82          Tex. Prop. Code § 42.0021
Second IRA Account #7476                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 22 of 108


  Fill in this information to identify your case:
  Debtor 1             Carolyn               Denise                 Campbell
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                              $7,668.23            $167,041.00
Harris County et al.              607 Houston Avenue ,
Creditor's name
                                  Houston, TX 77007-7707
Linebarger Goggan Blair & Sampson LLP
Number       Street
P.O. Box 3064
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Houston                  TX      77253-3064          Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Taxes
   to a community debt
Date debt was incurred                           Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                $7,668.23

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 23 of 108



Debtor 1      Carolyn Denise Campbell                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                                $109.48               $4,650.00
Harris County et al.
Creditor's name
                                  Business
                                  Implements/Equipment/Furnis
Linebarger Goggan Blair & Sampson LLP
Number  Street                    hings
P.O. Box 3064
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Houston                 TX      77253-3064        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.3                                         Describe the property that
                                              secures the claim:                            $17,990.00              $22,720.58
Nissan Motor Acceptance Corp.                 2018 Nissan Rogue (approx.
Creditor's name
POB 660366                                    44,918 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Retail Installement Contract
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     0    0    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $18,099.48

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 24 of 108



Debtor 1      Carolyn Denise Campbell                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                           $126,023.82             $167,041.00
Pearland State Bank
Creditor's name
                                              607 Houston Avenue ,
2301 North Main                               Houston, TX 77007-7707
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Pearland                TX      77581             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage
   to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.5                                         Describe the property that
                                              secures the claim:                            $17,946.60              $13,995.00         $3,951.60
Pearland State Bank                           2014 Mercedes E350 (approx.
Creditor's name
2301 North Main                               31,319 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Pearland                TX      77581             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Outstanding Debt
   to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $143,970.42

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $169,738.13

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 25 of 108



Debtor 1       Carolyn Denise Campbell                                                 Case number (if known)

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Chris Cruz                                                             On which line in Part 1 did you enter the creditor?
        Name
        3206 McElroy Drive                                                     Last 4 digits of account number
        Number       Street




        Austin                                   TX      78757
        City                                     State   ZIP Code
        Property Easement Issue - 1508 State Street, Houston,
        TX 77007

  2
        Harris County et al.                                                   On which line in Part 1 did you enter the creditor?
        Name
        Linebarger Goggan Blair & Sampson LLP                                  Last 4 digits of account number
        Number       Street
        P.O. Box 3064



        Houston                                  TX      77253-3064
        City                                     State   ZIP Code

  3
        Perdue Brandon Fielder Collins & Motts                                 On which line in Part 1 did you enter the creditor?
        Name
        Fielder Collins & Motts LLP                                            Last 4 digits of account number
        Number       Street
        1235 North Loop West Suite 600



        Houston                                  TX      77008
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 26 of 108


  Fill in this information to identify your case:
  Debtor 1             Carolyn               Denise                 Campbell
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $10,922.96         $10,922.96                 $0.00
Internal Revenue Service
Priority Creditor's Name                                   Last 4 digits of account number
P O Box 7346                                               When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Philadelphia                    PA      19101-7346             Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 27 of 108



Debtor 1       Carolyn Denise Campbell                                                          Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $700.00
Acxel Maudilio Coronado                                     Last 4 digits of account number         0     5    8     9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
c/o Marlon M. Angeles
Number        Street                                        As of the date you file, the claim is: Check all that apply.
14822 Mesa Drive                                                Contingent
                                                                Unliquidated
                                                                Disputed
Houston                         TX      77053
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $4,000.00
Adrian Cardenas                                             Last 4 digits of account number         6     6    5     4
Nonpriority Creditor's Name
                                                            When was the debt incurred?
c/o Sabino Yglesias
Number        Street                                        As of the date you file, the claim is: Check all that apply.
8600 South Course Drive #1919                                   Contingent
                                                                Unliquidated
                                                                Disputed
Houston                         TX      77099
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 28 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                             Unknown
ADT Security Service                                     Last 4 digits of account number       1    3    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 371878
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pittsburgh                    PA      15250-7878
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utlity Account
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                           $30,428.12
American Express                                         Last 4 digits of account number       8    0    0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 650448
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                             $9,220.82
American Express National Bank                           Last 4 digits of account number       3    0    0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4315 South 2700 West
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84184
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 29 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                             $5,097.49
American Express National Bank                           Last 4 digits of account number       1    0    0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4315 South 2700 West
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84184
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                             $1,037.41
American Express National Bank                           Last 4 digits of account number       5    0    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4315 South 2700 West
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84184
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                             $1,450.00
Andreas Tomescu                                          Last 4 digits of account number       5    1    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Laura Tomescu
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6600 Dunlap #200                                             Contingent
Houston, TX                                                  Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 30 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                             $3,685.11
Capital One                                              Last 4 digits of account number       8    4    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 60599
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0599
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                             $4,855.38
Chase Amazon Prime                                       Last 4 digits of account number       4    9    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 15123
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilmiington                   DE      19805
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                           $74,290.87
Chase Bank                                               Last 4 digits of account number       2    9    2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 6026
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60680-6026
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Line of Credit
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 31 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                             $5,336.04
Chase Bank                                               Last 4 digits of account number       9    9    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 6026
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60680-6026
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bank Overdraft
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                $79.02
Chase Bank                                               Last 4 digits of account number       6    1    1    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 6026
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60680-6026
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bank Overdraft
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                               $363.04
City of Houston Water                                    Last 4 digits of account number       1    2    0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POBox 1560
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77251-1560
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utlity Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 32 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                             Unknown
Comcast Business                                         Last 4 digits of account number       3    1    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 60533
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0533
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utlity Account
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                             Unknown
Constallation New Energy                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 5471
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-5471
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utlity Account
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                             $2,650.00
Derit Maldonado                                          Last 4 digits of account number       2    9    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Katia Romero
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4507 Rawlings Street                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77006
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           ICE Immigration Hold
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 33 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.18                                                                                                                             $1,013.46
Dillards/Wells Fargo                                     Last 4 digits of account number       7    0    4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 51193
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Los Angeles                   CA      90051-5493
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                           $20,380.89
Discover Bank                                            Last 4 digits of account number       3    7    7    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Discover Card
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30923                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                             $1,112.50
Douglas Talon Perez                                      Last 4 digits of account number       1    4    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Edwin R. Tolon Tecu
Number        Street                                     As of the date you file, the claim is: Check all that apply.
7930 Corporate Drive #129                                    Contingent
Houston, TX                                                  Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 34 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.21                                                                                                                             $8,586.81
First National Bank of Omaha                             Last 4 digits of account number       4    5    2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2557
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Omaha                         NE      68103-2557
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                             $1,250.00
Francisco Gonzalez-Hernandez                             Last 4 digits of account number       0    8    9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Rosalina Gomez-Arias
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6401 Skyline Drive                                           Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                             $2,250.00
Francisco Gonzalez-Martinez                              Last 4 digits of account number       5    7    4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Eric Galicia
Number        Street                                     As of the date you file, the claim is: Check all that apply.
21703 Timber Lane                                            Contingent
                                                             Unliquidated
                                                             Disputed
Porter                        TX      77365
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 35 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.24                                                                                                                               $850.00
Gilbert Sis                                              Last 4 digits of account number       6    6    9    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Octavio Sandoval
Number        Street                                     As of the date you file, the claim is: Check all that apply.
18823 Summer Home Drive                                      Contingent
                                                             Unliquidated
                                                             Disputed
Humble                        TX      77346
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                             $9,842.81
Good Law Firm                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5604 Old Bullard Road, Ste. 102
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tyler                         TX      75703
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Legal Services
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                 $0.00
Hector J. Diaz Mejia                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Tesla Reyes Ayala
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2187 Hodges                                                  Contingent
Houston, TX                                                  Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 10
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 36 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.27                                                                                                                             $1,250.00
Hector J. Diaz Mejia                                     Last 4 digits of account number       6    5    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Tesla Reyes Ayala
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2187 Hodges Street                                           Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77521
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                               $750.00
Ines Franco-Alfaro                                       Last 4 digits of account number       2    6    1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Fermin Franco-Alfaro
Number        Street                                     As of the date you file, the claim is: Check all that apply.
8627 Morley Street                                           Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                             $2,250.00
Jeovanny Misael                                          Last 4 digits of account number       5    5    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Ostorga Hernandez
Number        Street                                     As of the date you file, the claim is: Check all that apply.
c/o Johhny Diaz                                              Contingent
5738 Fontenelle Drive                                        Unliquidated
                                                             Disputed
Houston                       TX      77035
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 37 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.30                                                                                                                             $1,750.00
Jose Alfredo                                             Last 4 digits of account number       1    0    9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Nora R. Castillo
Number        Street                                     As of the date you file, the claim is: Check all that apply.
14121 Callahan Drive                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77049
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                             $2,000.00
Jose Carlos Funez                                        Last 4 digits of account number       2    9    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Katia Romero
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4507 Rawlings Street                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77006
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           ICE Immigration Hold
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                             $1,350.00
Jose Ola                                                 Last 4 digits of account number       4    0    3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Jose Ruiz
Number        Street                                     As of the date you file, the claim is: Check all that apply.
9807 Plum Ridge Drive                                        Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77064
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 12
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 38 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.33                                                                                                                             $2,250.00
Jose R. Alvarez-Campos                                   Last 4 digits of account number       1    9    6    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Isara Solorzano
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4330 Baneway Drive                                           Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77072
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                               $750.00
Jose Salvador                                            Last 4 digits of account number       5    6    7    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Maria Gonzalez
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5947 Hartwick Road                                           Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77016
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                             $2,250.00
Juan Alberto Flores                                      Last 4 digits of account number       1    5    7    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Victoria Bravo
Number        Street                                     As of the date you file, the claim is: Check all that apply.
27808 Red Fox Road                                           Contingent
                                                             Unliquidated
                                                             Disputed
Tomball                       TX      77377
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 13
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 39 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.36                                                                                                                             $1,250.00
Julian J. Baquiax-Vasquz                                 Last 4 digits of account number       9    7    1    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Santos Rosales
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6200 Marinette Drive                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77036
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                             $1,250.00
Kenia Strevalo Jiminez                                   Last 4 digits of account number       8    0    8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Abby Santos
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6311 Brooklawn Drive                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77085
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                             $1,600.00
Llobani Fernandez                                        Last 4 digits of account number       7    6    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Mayra Fernandez
Number        Street                                     As of the date you file, the claim is: Check all that apply.
8614 Anacortes Street                                        Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77016
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 14
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 40 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.39                                                                                                                           $13,969.85
Lowe's                                                   Last 4 digits of account number       0    7    2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 530970
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30353-0970
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                             $2,155.00
Manuel Rocha                                             Last 4 digits of account number       9    5    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o David Zalazar and
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Frank De La O                                                Contingent
Houston, TX                                                  Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                             $2,250.00
Marcelino J. Tale-Tiu                                    Last 4 digits of account number       4    7    1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Elizabeth Reuna & Carlos Tale-Tiu
Number        Street                                     As of the date you file, the claim is: Check all that apply.
12117 Aldine Westfield Road                                  Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77093
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 15
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 41 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.42                                                                                                                             $1,250.00
Mariel Vasquez                                           Last 4 digits of account number       7    2    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Hermes Meza
Number        Street                                     As of the date you file, the claim is: Check all that apply.
524 Hill Road                                                Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77037
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                             $2,220.45
Office Depot                                             Last 4 digits of account number       9    4    2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 78004, Dept. 56
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85062-8004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Revolving Charge Account
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                             $9,724.56
Pearland State Bank                                      Last 4 digits of account number       0    8    3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2301 North Main
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pearland                      TX      77581
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding Debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 16
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 42 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.45                                                                                                                             $1,950.57
Ricoh/Wells Fargo                                        Last 4 digits of account number       5    1    6    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 650016
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265-0016
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                               $850.00
Rocael E. Lopez                                          Last 4 digits of account number       6    2    5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Esteban A. Gonzalez
Number        Street                                     As of the date you file, the claim is: Check all that apply.
16243 April Ridge Drive                                      Contingent
Houston, TX77083                                             Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                             $1,250.00
Ruben Hernandez-Jimenez                                  Last 4 digits of account number       6    1    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Arnulfo Banda
Number        Street                                     As of the date you file, the claim is: Check all that apply.
10107 Southport Drive                                        Contingent
                                                             Unliquidated
                                                             Disputed
Housto                        TX      77089
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 17
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 43 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.48                                                                                                                               $100.00
Samuel Hernandez                                         Last 4 digits of account number       4    9    2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Laura Nunez Ramos
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4742 Yale #28                                                Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77018
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                             $3,923.32
Synchrony Bank/Care Credit                               Last 4 digits of account number       2    4    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 960061
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896-0061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                             $3,384.53
Synchrony Bank/HSN Card                                  Last 4 digits of account number       0    5    1    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 530905
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30353-0905
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 18
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 44 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.51                                                                                                                               $558.36
Synchrony Bank/QVC                                       Last 4 digits of account number       5    8    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 530905
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30353-0905
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                             $2,000.00
Talon Taylor                                             Last 4 digits of account number       4    5    2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5411 Laura Lee Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pasadena                      TX      77504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                             $2,717.21
TJX Rewards/SYNCB                                        Last 4 digits of account number       1    7    8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 530949
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30353-0949
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 19
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 45 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.54                                                                                                                           $17,983.81
US Bank                                                  Last 4 digits of account number       2    5    8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 108
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179-0408
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding Debt
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                             $8,327.26
US Bank/Kroger                                           Last 4 digits of account number       7    8    2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 790408
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179-0408
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                             $1,250.00
Valente Pena Avila                                       Last 4 digits of account number       9    6    8    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Jennifer Marin
Number        Street                                     As of the date you file, the claim is: Check all that apply.
61181 Rollins Street                                         Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77091
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Bail Bond Refund Monies
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 20
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 46 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Barbara Arnold                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4065 Osby Drive                                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Houston                         TX      77025
City                            State   ZIP Code


Bridgett J. Ford                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Regional Account Resolution Spec.                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for - Ricoh
1738 Bass Road                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Macon                           GA      31210
City                            State   ZIP Code


Capital Management Services, LP                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
698 1/2 South Ogden Street                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for - Discover           Part 2: Creditors with Nonpriority Unsecured Claims
                                                            Bank
                                                            Last 4 digits of account number       3    7    7    8
Buffalo                         NY      14206-2317
City                            State   ZIP Code


Capital One                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 60599                                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       8    5    7    9
City of Industry                CA      91716-0599
City                            State   ZIP Code


Capital One                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 60599                                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       0    3    4    2
City of Industry                CA      91716-0599
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 21
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 47 of 108



Debtor 1     Carolyn Denise Campbell                                                Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Chris Christman                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Raquel Christman                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
5900 Selinksky Road #106                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Housoton                    TX      77048
City                        State   ZIP Code


Cruz Gregovio Garcia                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Peggy Luna                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
6000 West Sunforest Drive #2415                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77092
City                        State   ZIP Code


Donnie London                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Camalia Smith                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
4840 Jarmese Street                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77033
City                        State   ZIP Code


Equifax                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1550 Peachtree Street NE                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Atlanta                     GA      30309
City                        State   ZIP Code


Experian                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
475 Anton Blvd.                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Costa Mesa                  CA      92626
City                        State   ZIP Code


Harris County Attorney's Office                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1019 Congress Street, Ste 15                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 22
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 48 of 108



Debtor 1     Carolyn Denise Campbell                                                Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Harris County District Attorney's Office             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1201 Franklin Street, Ste 600,                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Harris County Sheriff's Office                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
JPC- Bonding Division                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
700 North San Jacinto Street                                                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Harris County Treasurer's Office                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1001 Preston, Rm 652                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Jessica Asocar                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Ashely Wright                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
3817 Polk Lane                                                                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Deer Park                   TX      77536
City                        State   ZIP Code


Jonatan Marmolejo                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Martin Marmolejo                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
6410 Kernel Street                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77087
City                        State   ZIP Code


Juan Francisco Flores                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Maris Hernandez                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
7930 Corporate #149                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77036
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 23
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 49 of 108



Debtor 1     Carolyn Denise Campbell                                                Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Mike Goudy                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
400 Briarmeadow                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Outstanding Debt                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Friendswood                 TX      77546
City                        State   ZIP Code


Office of the Attorney General                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Bankruptcy - Collections Division MC-008             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO Box 12548                                                                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78711-2548
City                        State   ZIP Code


Oscar Rodriguez                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Jill Richardson                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
2815 Rasberry Lane                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Pasadena                    TX      77502
City                        State   ZIP Code


Provident Life & Accident Insurnce Co.               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 740591                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Atlanta                     GA      30374-0591
City                        State   ZIP Code


Richie Desira                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Renee M. Rodriguz                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
10330 Pillot Street                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77029
City                        State   ZIP Code


Texas Comptroller of Public Accounts                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
111 East 17th Street                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Austin, Texas, 78774                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number

City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 24
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 50 of 108



Debtor 1     Carolyn Denise Campbell                                                Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Texas Workforce Commission                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Regulatory Integrity Division - SAU                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
101 E. 15th Street, Room 556                                                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78778-0001
City                        State   ZIP Code


The Degrasse Law Firm, PC                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1800 Bering Drive, Suite 1000                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Attorney for - American             Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Express Natl. Bank
                                                     Last 4 digits of account number
Houston                     TX      77057
City                        State   ZIP Code


TransUnion Credit Bureau                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Wanderers Office Park                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
52 Corlett Drive, Illovo, 2196                                                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number

City                        State   ZIP Code


US Trustee                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Office of the US Trustee                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
515 Rusk Ave.,                                                                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


William Batz Bulux                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Juana Petrona                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
9853 Meadowgglen Lane #171                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77042
City                        State   ZIP Code


Wilson Martinez                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Guadalupe Garcia                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
4127 Grimes Street                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77087
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 25
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 51 of 108



Debtor 1       Carolyn Denise Campbell                                                 Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $10,922.96

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.             $10,922.96




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $283,044.69


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $283,044.69




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 26
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 52 of 108


 Fill in this information to identify your case:
 Debtor 1              Carolyn              Denise                 Campbell
                       First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Ready Refresh by Nestle                                                      Month to Month Leasehold Service - Water
          Name                                                                         Cooler/Dispenser/Water
          PO Box 856680                                                                Contract to be REJECTED
          Number    Street



          Louisville                                   KY        40285-6680
          City                                         State     ZIP Code

 2.2      Ricoh/Wells Fargo                                                            Copy Machine Leasehold via Executory Contract.
          Name                                                                         Contract to be REJECTED
          PO Box 650016
          Number    Street



          Dallas                                       TX        75265-0016
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                  Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 53 of 108


 Fill in this information to identify your case:
 Debtor 1              Carolyn                Denise                      Campbell
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                            Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

                Monte Campbell
                Name of your spouse, former spouse, or legal equivalent
                Deceased
                Number          Street




                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      Carla Raynelle Pronio
         Name                                                                                          Schedule D, line
         3919 Farmont Parkway                                                                          Schedule E/F, line       4.44
         Number        Street
                                                                                                       Schedule G, line

         Pasadena                                       TX                77504                  Pearland State Bank
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1
                Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 54 of 108



Debtor 1      Carolyn Denise Campbell                                    Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.2    Carla Raynelle Pronio
       Name                                                                      Schedule D, line      2.3
       3919 Farmont Parkway                                                      Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Pasadena                         TX          77504                    Nissan Motor Acceptance Corp.
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 2
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 55 of 108


 Fill in this information to identify your case:
     Debtor 1              Carolyn              Denise                 Campbell
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Formely Self Employed/Retired
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 56 of 108



Debtor 1        Carolyn Denise Campbell                                                                                               Case number (if known)
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.                       $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                          5a.                  $0.00
     5b. Mandatory contributions for retirement plans                                                           5b.                  $0.00
     5c. Voluntary contributions for retirement plans                                                           5c.                  $0.00
     5d. Required repayments of retirement fund loans                                                           5d.                  $0.00
     5e. Insurance                                                                                              5e.                  $0.00
     5f. Domestic support obligations                                                                           5f.                  $0.00
     5g. Union dues                                                                                             5g.                  $0.00
     5h. Other deductions.
          Specify:                                                                                              5h. +                $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                      6.                   $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.              7.                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                   8a.                  $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                                 8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                            8c.                  $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                              8d.               $0.00
     8e. Social Security                                                                                        8e.           $1,669.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify: N/A                                                                                           8f.                $0.00
     8g. Pension or retirement income                                                                           8g.              $969.20
     8h. Other monthly income.
         Specify: See continuation sheet                                                                        8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                     9.            $2,638.20

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,638.20 +                      =                                                     $2,638.20
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify: N/A                                                                                                                                              11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.            $2,638.20
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                        Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
            Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                                        page 2
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 57 of 108



Debtor 1     Carolyn Denise Campbell                                      Case number (if known)


                                                                 For Debtor 1       For Debtor 2 or
                                                                                    non-filing spouse
8h. Other Monthly Income (details)
     N/A                                                                 $0.00
     N/A                                                                 $0.00
     N/A                                                                 $0.00

                                                       Totals:           $0.00




Official Form 106I                       Schedule I: Your Income                                        page 3
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 58 of 108


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Carolyn                Denise                 Campbell                            An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                          $0.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.                         $0.00
      4b. Property, homeowner's, or renter's insurance                                                               4b.                    $500.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                    $465.00
      4d. Homeowner's association or condominium dues                                                                4d.                     $10.83




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                  Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 59 of 108



Debtor 1      Carolyn Denise Campbell                                                  Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.                      $0.00
6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $395.00
     6b. Water, sewer, garbage collection                                                           6b.                   $130.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $160.00
         cable services
     6d. Other. Specify:     N/A                                                                    6d.                     $0.00
7.   Food and housekeeping supplies                                                                 7.                    $430.00
8.   Childcare and children's education costs                                                       8.                      $0.00
9.   Clothing, laundry, and dry cleaning                                                            9.                     $50.00
10. Personal care products and services                                                             10.                   $100.00
11. Medical and dental expenses                                                                     11.                   $100.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $300.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $0.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.                   $151.66
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.                    $0.00
     15b.   Health insurance                                                                        15b.                    $0.00
     15c.   Vehicle insurance                                                                       15c.                   $80.00
     15d.   Other insurance. Specify:     N/A                                                       15d.                    $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: N/A                                                                                    16.                     $0.00
17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     Automobile Installement Payment                          17a.                  $300.00
     17b.   Car payments for Vehicle 2     N/A                                                      17b.                    $0.00
     17c.   Other. Specify: N/A                                                                     17c.                    $0.00
     17d.   Other. Specify: N/A / N/A                                                               17d.                    $0.00
18. Your payments of alimony, maintenance, and support that you did not report as                   18.                     $0.00
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).
     N/A
19. Other payments you make to support others who do not live with you.
    Specify: N/A                                                                                    19.                     $0.00




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 60 of 108



Debtor 1      Carolyn Denise Campbell                                                          Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.          $0.00
    20b.    Real estate taxes                                                                                20b.          $0.00
    20c.    Property, homeowner's, or renter's insurance                                                     20c.          $0.00
    20d.    Maintenance, repair, and upkeep expenses                                                         20d.          $0.00
    20e.    Homeowner's association or condominium dues                                                      20e.          $0.00
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.       $3,172.49
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $3,172.49

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.       $2,638.20
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –   $3,172.49
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.       ($534.29)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                       page 3
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 61 of 108


 Fill in this information to identify your case:
 Debtor 1                Carolyn                       Denise                        Campbell
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $491,019.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                       $299,468.20
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $790,487.20
     1c. Copy line 63, Total of all property on Schedule A/B.................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $169,738.13
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $10,922.96
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $283,044.69
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $463,705.78




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $2,638.20
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $3,172.49




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 62 of 108



Debtor 1      Carolyn Denise Campbell                                                      Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 63 of 108


 Fill in this information to identify your case:
 Debtor 1           Carolyn             Denise               Campbell
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Carolyn Denise Campbell                          X
        Carolyn Denise Campbell, Debtor 1                      Signature of Debtor 2

        Date 06/02/2020                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 64 of 108


 Fill in this information to identify your case:
 Debtor 1           Carolyn               Denise                 Campbell
                    First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 65 of 108



Debtor 1       Carolyn Denise Campbell                                                   Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $55,384.74       Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,          $163,880.00        Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,          $259,594.00        Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until          Social Security Benefits            $8,345.00
the date you filed for bankruptcy:                Retirement Income                   $4,846.00



For the last calendar year:                       Social Security Benefits           $21,438.00
(January 1 to December 31, 2019 )                 Retirement Income                  $11,630.00
                                YYYY              Tax Exempt Interest                 $1,655.00
                                                  Business Sales Inc. -              $40,872.00
                                                  Driving School


For the calendar year before that:                Social Security Benefits           $20,844.00
(January 1 to December 31, 2018 )                 Retirement Income                  $11,630.00
                                YYYY              Tax Exempt Interest                 $4,198.00


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 66 of 108



Debtor 1         Carolyn Denise Campbell                                                      Case number (if known)

                                                        Business Sales Inc. -            $40,872.00
                                                        Driving School

  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                               Dates of      Total amount         Amount you          Was this payment for...
                                                               payment       paid                 still owe
Pearland State Bank                                                              $3,559.26          $126,023.82             Mortgage
Creditor's name                                                                                                             Car
                                                               March, April and May 2020
2301 North Main                                                                                                             Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Pearland                            TX       77581                                                                          Other
City                                State    ZIP Code

                                                               Dates of      Total amount         Amount you          Was this payment for...
                                                               payment       paid                 still owe
Pearland State Bank                                                               $900.00            $17,946.60             Mortgage
Creditor's name                                                                                                             Car
                                                               March, April and May 2020
2301 North Main                                                                                                             Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Pearland                            TX       77581                                                                          Other
City                                State    ZIP Code

                                                               Dates of      Total amount         Amount you          Was this payment for...
                                                               payment       paid                 still owe
Mike Goudy                                                                       $5,000.00              $0.00               Mortgage
Creditor's name                                                                                                             Car
                                                               May 27. 2020
400 Briarmeadow                                                                                                             Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Friendswood                         TX       77546                                                                          Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 67 of 108



Debtor 1         Carolyn Denise Campbell                                                   Case number (if known)

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Capital One                                                                    $816.74              $0.00              Mortgage
Creditor's name                                                                                                        Car
                                                           March 14, 2020
PO Box 60599                                                                                                           Credit card
Number      Street
                                                                                                                       Loan repayment
                                                                                                                       Suppliers or vendors
City of Industry                  CA       91716-0599                                                                  Other
City                              State    ZIP Code

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Capital One                                                                    $976.26              $0.00              Mortgage
Creditor's name                                                                                                        Car
                                                           May 9, 2020
PO Box 60599                                                                                                           Credit card
Number      Street
                                                                                                                       Loan repayment
                                                                                                                       Suppliers or vendors
City of Industry                  CA       91716-0599                                                                  Other
City                              State    ZIP Code

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Internal Revenue Service                                                      $1,500.00          $10,922.96            Mortgage
Creditor's name                                                                                                        Car
                                                           April 30, 2020
P O Box 7346                                                                                                           Credit card
Number      Street
                                                                                                                       Loan repayment
                                                                                                                       Suppliers or vendors
Philadelphia                      PA       19101-7346                                                                  Other 941/940 Payroll Tax
City                              State    ZIP Code

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Internal Revenue Service                                                      $7,400.00          $10,922.96            Mortgage
Creditor's name                                                                                                        Car
                                                           May 28, 2020
P O Box 7346                                                                                                           Credit card
Number      Street
                                                                                                                       Loan repayment
                                                                                                                       Suppliers or vendors
Philadelphia                      PA       19101-7346                                                                  Other 941/940 Payroll Tax
City                              State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.

                                                           Dates of       Total amount        Amount you           Reason for this payment
                                                           payment        paid                still owe
Mike Goudy                                                                   $10,000.00             $0.00          Business Loan
Insider's name
                                                           June 27, 2019 and May 27, 2020
400 Briarmeadow
Number      Street



Friendswood                       TX       77546
City                              State    ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 68 of 108



Debtor 1         Carolyn Denise Campbell                                                      Case number (if known)

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                  Describe what you contributed                 Date you             Value
that total more than $600                                            Church Tithes                                 contributed
Sagemont Church                                                                                                       May 2019             $1,819.92
Charity's Name

11300 S Sam Houston Pkwy E,                                                                                           May 2020
Number      Street




Houston                                  TX          77089
City                                     State       ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 69 of 108



Debtor 1       Carolyn Denise Campbell                                                     Case number (if known)

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Abacus Credit Counseling                             Credit Counseling Pursuan to 11 USC 109(h)                 or transfer was     payment
Person Who Was Paid                                  and 111.                                                   made

17337 Ventura Boulevard, Suite 205                                                                                 5/14/2020             $25.00
Number      Street




Encino                        CA       91316
City                          State    ZIP Code

http://www.abacuscc.org/images/Abacus_customerservice_email.
Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Jesse Aguinaga, Attorney at Law PC                   Bankrutcy Attorney Fees.                                   or transfer was     payment
Person Who Was Paid                                                                                             made

8323 Southwest Freeway, Ste. 670                                                                                   05/29/2020           $5,500.00
Number      Street




Houston                       TX       77074
City                          State    ZIP Code

jfa@aguinagaandassociates.com
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 70 of 108



Debtor 1       Carolyn Denise Campbell                                                   Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                      Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 71 of 108



Debtor 1        Carolyn Denise Campbell                                                         Case number (if known)

  Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

            No
            Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

            No
            Yes. Fill in the details.

  Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

                                                  Describe the nature of the business                 Employer Identification number
Gulf Coast Driving School, Inc.                   Driver's Learning School                            Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN: 7     6 – 0         2   8   8   6   5    9
1701 Shaver Street                                Name of accountant or bookkeeper
Number       Street
                                                  Keller & Sadler, CPAs                               Dates business existed

                                                                                                      FromDecember 1988 To 04/01/2018
Pasadena                   TX      77502-2027
City                       State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
                       Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 72 of 108



Debtor 1          Carolyn Denise Campbell                                                   Case number (if known)

                                                  Describe the nature of the business            Employer Identification number
Capitol Bail Bonds                                Bail Bond Service                              Do not include Social Security number or ITIN.
Business Name
                                                                                                 EIN: 7     6 – 0      3     3   2    8     9    6
607 Houston Avenue                                Name of accountant or bookkeeper
Number        Street
                                                  Keller & Sadler, CPAs                          Dates business existed

                                                                                                 From     May 1988         To 06/02//2020
Houston                      TX      77007-7707
City                         State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

              No
              Yes. Fill in the details below.

  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Carolyn Denise Campbell                                X
       Carolyn Denise Campbell, Debtor 1                         Signature of Debtor 2

       Date      06/02/2020                                      Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       No
       Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

       No
       Yes. Name of person                                                                        Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 73 of 108


 Fill in this information to identify your case:
 Debtor 1              Carolyn            Denise                  Campbell
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Harris County et al.                                  Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    607 Houston Avenue , Houston, TX                      Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        77007-7707
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Harris County et al.                                  Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    Business                                              Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        Implements/Equipment/Furnishings
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Nissan Motor Acceptance Corp.                         Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2018 Nissan Rogue (approx. 44,918                     Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        miles)
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                  Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 74 of 108



Debtor 1     Carolyn Denise Campbell                                                  Case number (if known)

    Identify the creditor and the property that is collateral       What do you intend to do with the            Did you claim the property
                                                                    property that secures a debt?                as exempt on Schedule C?
    Creditor's       Pearland State Bank                                 Surrender the property.                      No
    name:                                                                Retain the property and redeem it.           Yes
    Description of   607 Houston Avenue , Houston, TX                    Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
                     77007-7707
    securing debt:                                                       Retain the property and [explain]:


    Creditor's       Pearland State Bank                                 Surrender the property.                      No
    name:                                                                Retain the property and redeem it.           Yes
    Description of   2014 Mercedes E350 (approx. 31,319                  Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
                     miles)
    securing debt:                                                       Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                            Will this lease be assumed?

    Lessor's name:        Ready Refresh by Nestle                                                                   No
    Description of leased Month to Month Leasehold Service - Water Cooler/Dispenser/Water                           Yes
    property:


    Lessor's name:        Ricoh/Wells Fargo                                                                         No
    Description of leased Copy Machine Leasehold via Executory Contract.                                            Yes
    property:



 Part 3:         Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Carolyn Denise Campbell                          X
   Carolyn Denise Campbell, Debtor 1                       Signature of Debtor 2

   Date 06/02/2020                                         Date
        MM / DD / YYYY                                            MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
              Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 75 of 108




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
               Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 76 of 108




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 77 of 108


        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
              Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 78 of 108




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
                        Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 79 of 108


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re Carolyn Denise Campbell                                                                                                       Case No.

                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                           Hourly: Estimated Total                               $5,500.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $5,500.00
     Balance Due..............................................................................................................................................................
                                                                                              Hourly: Approximately                                     $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 80 of 108


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   06/02/2020                         /s/ Jesse Aguinaga
                      Date                            Jesse Aguinaga                             Bar No. 00798026
                                                      Jesse Aguinaga
                                                      8323 Southwest freeway Suite 670
                                                      Houston Tx 77074
                                                      Phone: (713) 772-7986 / Fax: (713) 772-7725




   /s/ Carolyn Denise Campbell
   Carolyn Denise Campbell
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 81 of 108


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Carolyn Denise Campbell                                                CASE NO

                                                                                  CHAPTER         7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 6/2/2020                                           Signature   /s/ Carolyn Denise Campbell
                                                                    Carolyn Denise Campbell




Date                                                    Signature
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 82 of 108



                  Acxel Maudilio Coronado
                  c/o Marlon M. Angeles
                  14822 Mesa Drive
                  Houston, TX 77053


                  Adrian Cardenas
                  c/o Sabino Yglesias
                  8600 South Course Drive #1919
                  Houston, TX 77099


                  ADT Security Service
                  PO Box 371878
                  Pittsburgh, PA 15250-7878



                  American Express
                  PO Box 650448
                  Dallas, TX 75265



                  American Express National Bank
                  4315 South 2700 West
                  Salt Lake City, UT 84184



                  Andreas Tomescu
                  c/o Laura Tomescu
                  6600 Dunlap #200
                  Houston, TX


                  Barbara Arnold
                  4065 Osby Drive
                  Houston, TX 77025



                  Bridgett J. Ford
                  Regional Account Resolution Spec.
                  1738 Bass Road
                  Macon, GA 31210


                  Capital Management Services, LP
                  698 1/2 South Ogden Street
                  Buffalo,NY 14206-2317
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 83 of 108



                  Capital One
                  PO Box 60599
                  City of Industry, CA 91716-0599



                  Carla Raynelle Pronio
                  3919 Farmont Parkway
                  Pasadena, TX 77504



                  Chase Amazon Prime
                  PO Box 15123
                  Wilmiington, DE 19805



                  Chase Bank
                  PO Box 6026
                  Chicago, IL 60680-6026



                  Chris Christman
                  c/o Raquel Christman
                  5900 Selinksky Road #106
                  Housoton, TX 77048


                  Chris Cruz
                  3206 McElroy Drive
                  Austin, TX 78757



                  City of Houston Water
                  POBox 1560
                  Houston, TX 77251-1560



                  Comcast Business
                  PO Box 60533
                  City of Industry, CA 91716-0533



                  Constallation New Energy
                  PO Box 5471
                  Carol Stream, IL 60197-5471
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 84 of 108



                  Cruz Gregovio Garcia
                  c/o Peggy Luna
                  6000 West Sunforest Drive #2415
                  Houston, TX 77092


                  Derit Maldonado
                  c/o Katia Romero
                  4507 Rawlings Street
                  Houston, TX 77006


                  Dillards/Wells Fargo
                  PO Box 51193
                  Los Angeles, CA 90051-5493



                  Discover Bank
                  Discover Card
                  PO Box 30923
                  Salt Lake City, UT 84130


                  Donnie London
                  c/o Camalia Smith
                  4840 Jarmese Street
                  Houston, TX 77033


                  Douglas Talon Perez
                  c/o Edwin R. Tolon Tecu
                  7930 Corporate Drive #129
                  Houston, TX


                  Equifax
                  1550 Peachtree Street NE
                   Atlanta, GA 30309



                  Experian
                  475 Anton Blvd.
                  Costa Mesa, CA 92626



                  First National Bank of Omaha
                  PO Box 2557
                  Omaha, NE 68103-2557
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 85 of 108



                  Francisco Gonzalez-Hernandez
                  c/o Rosalina Gomez-Arias
                  6401 Skyline Drive
                  Houston, TX 77057


                  Francisco Gonzalez-Martinez
                  c/o Eric Galicia
                  21703 Timber Lane
                  Porter, TX 77365


                  Gilbert Sis
                  c/o Octavio Sandoval
                  18823 Summer Home Drive
                  Humble, TX 77346


                  Good Law Firm
                  5604 Old Bullard Road, Ste. 102
                  Tyler, TX 75703



                  Harris County Attorney's Office
                  1019 Congress Street, Ste 15
                  Houston, TX 77002



                  Harris County District Attorney's Office
                  1201 Franklin Street, Ste 600,
                  Houston, TX 77002



                  Harris County et al.
                  Linebarger Goggan Blair & Sampson LLP
                  P.O. Box 3064
                  Houston, Tx 77253-3064


                  Harris County Sheriff's Office
                  JPC- Bonding Division
                  700 North San Jacinto Street
                  Houston, Texas 77002


                  Harris County Treasurer's Office
                  1001 Preston, Rm 652
                  Houston, TX 77002
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 86 of 108



                  Hector J. Diaz Mejia
                  c/o Tesla Reyes Ayala
                  2187 Hodges
                  Houston, TX


                  Hector J. Diaz Mejia
                  c/o Tesla Reyes Ayala
                  2187 Hodges Street
                  Houston, TX 77521


                  Ines Franco-Alfaro
                  c/o Fermin Franco-Alfaro
                  8627 Morley Street
                  Houston, TX 77061


                  Internal Revenue Service
                  P O Box 7346
                  Philadelphia PA 19101-7346



                  Jeovanny Misael
                  Ostorga Hernandez
                  c/o Johhny Diaz
                  5738 Fontenelle Drive
                  Houston, TX 77035

                  Jessica Asocar
                  c/o Ashely Wright
                  3817 Polk Lane
                  Deer Park, TX 77536


                  Jonatan Marmolejo
                  c/o Martin Marmolejo
                  6410 Kernel Street
                  Houston, TX 77087


                  Jose Alfredo
                  c/o Nora R. Castillo
                  14121 Callahan Drive
                  Houston, TX 77049


                  Jose Carlos Funez
                  c/o Katia Romero
                  4507 Rawlings Street
                  Houston, TX 77006
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 87 of 108



                  Jose Ola
                  c/o Jose Ruiz
                  9807 Plum Ridge Drive
                  Houston, TX 77064


                  Jose R. Alvarez-Campos
                  c/o Isara Solorzano
                  4330 Baneway Drive
                  Houston, TX 77072


                  Jose Salvador
                  c/o Maria Gonzalez
                  5947 Hartwick Road
                  Houston, TX 77016


                  Juan Alberto Flores
                  c/o Victoria Bravo
                  27808 Red Fox Road
                  Tomball, TX 77377


                  Juan Francisco Flores
                  c/o Maris Hernandez
                  7930 Corporate #149
                  Houston, TX 77036


                  Julian J. Baquiax-Vasquz
                  c/o Santos Rosales
                  6200 Marinette Drive
                  Houston, TX 77036


                  Kenia Strevalo Jiminez
                  c/o Abby Santos
                  6311 Brooklawn Drive
                  Houston, TX 77085


                  Llobani Fernandez
                  c/o Mayra Fernandez
                  8614 Anacortes Street
                  Houston, TX 77016


                  Lowe's
                  PO Box 530970
                  Atlanta, GA 30353-0970
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 88 of 108



                  Manuel Rocha
                  c/o David Zalazar and
                  Frank De La O
                  Houston, TX


                  Marcelino J. Tale-Tiu
                  c/o Elizabeth Reuna & Carlos Tale-Tiu
                  12117 Aldine Westfield Road
                  Houston, TX 77093


                  Mariel Vasquez
                  c/o Hermes Meza
                  524 Hill Road
                  Houston, TX 77037


                  Mike Goudy
                  400 Briarmeadow
                  Friendswood, TX 77546



                  Nissan Motor Acceptance Corp.
                  POB 660366
                  Dallas, TX 75266



                  Office Depot
                  PO Box 78004, Dept. 56
                  Phoenix, AZ 85062-8004



                  Office of the Attorney General
                  Bankruptcy - Collections Division MC-008
                  PO Box 12548
                  Austin TX 78711-2548


                  Oscar Rodriguez
                  c/o Jill Richardson
                  2815 Rasberry Lane
                  Pasadena, TX 77502


                  Pearland State Bank
                  2301 North Main
                  Pearland, TX 77581
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 89 of 108



                  Perdue Brandon Fielder Collins & Motts
                  Fielder Collins & Motts LLP
                  1235 North Loop West Suite 600
                  Houston, TX 77008


                  Provident Life & Accident Insurnce Co.
                  PO Box 740591
                  Atlanta, GA 30374-0591



                  Ready Refresh by Nestle
                  PO Box 856680
                  Louisville, KY 40285-6680



                  Richie Desira
                  c/o Renee M. Rodriguz
                  10330 Pillot Street
                  Houston, TX 77029


                  Ricoh/Wells Fargo
                  PO Box 650016
                  Dallas, TX 75265-0016



                  Rocael E. Lopez
                  c/o Esteban A. Gonzalez
                  16243 April Ridge Drive
                  Houston, TX77083


                  Ruben Hernandez-Jimenez
                  c/o Arnulfo Banda
                  10107 Southport Drive
                  Housto, TX 77089


                  Samuel Hernandez
                  c/o Laura Nunez Ramos
                  4742 Yale #28
                  Houston, TX 77018


                  Synchrony Bank/Care Credit
                  PO Box 960061
                  Orlando, FL 32896-0061
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 90 of 108



                  Synchrony Bank/HSN Card
                  PO Box 530905
                  Atlanta, GA 30353-0905



                  Synchrony Bank/QVC
                  PO Box 530905
                  Atlanta, GA 30353-0905



                  Talon Taylor
                  5411 Laura Lee Lane
                  Pasadena, TX 77504



                  Texas Comptroller of Public Accounts
                  111 East 17th Street
                  Austin, Texas, 78774



                  Texas Workforce Commission
                  Regulatory Integrity Division - SAU
                  101 E. 15th Street, Room 556
                  Austin, TX 78778-0001


                  The Degrasse Law Firm, PC
                  1800 Bering Drive, Suite 1000
                  Houston, TX 77057



                  TJX Rewards/SYNCB
                  PO Box 530949
                  Atlanta, GA 30353-0949



                  TransUnion Credit Bureau
                  Wanderers Office Park
                  52 Corlett Drive, Illovo, 2196



                  US Bank
                  PO Box 108
                  St Louis, MO 63179-0408
Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 91 of 108



                  US Bank/Kroger
                  PO Box 790408
                  St Louis, MO 63179-0408



                  US Trustee
                  Office of the US Trustee
                  515 Rusk Ave.,
                  Houston, TX 77002


                  Valente Pena Avila
                  c/o Jennifer Marin
                  61181 Rollins Street
                  Houston, TX 77091


                  William Batz Bulux
                  c/o Juana Petrona
                  9853 Meadowgglen Lane #171
                  Houston, TX 77042


                  Wilson Martinez
                  c/o Guadalupe Garcia
                  4127 Grimes Street
                  Houston, TX 77087
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 92 of 108


Jesse Aguinaga, Bar No. 00798026
Jesse Aguinaga
8323 Southwest freeway Suite 670
Houston Tx 77074
(713) 772-7986
Attorney for the Petitioner



                              UNITED STATES BANKRUPTCY COURT FOR THE
                                                 SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION

In re:                                            Case No.:
Carolyn Denise Campbell                                 SSN: xxx-xx-9668
                                                        SSN:
Debtor(s)
                                           Numbered Listing of Creditors
Address:
2716 Green Tee Drive                              Chapter:   7
Pearland, TX 77581-5021



             Creditor name and mailing address                     Category of claim   Amount of claim
1.     Acxel Maudilio Coronado                                    Unsecured Claim                        $700.00
       c/o Marlon M. Angeles
       14822 Mesa Drive
       Houston, TX 77053
       xxxx xx. xxx0589


2.     Adrian Cardenas                                            Unsecured Claim                   $4,000.00
       c/o Sabino Yglesias
       8600 South Course Drive #1919
       Houston, TX 77099
       xxxx xxx. xxxxxxx & xxx6654


3.     ADT Security Service                                       Unsecured Claim
       PO Box 371878
       Pittsburgh, PA 15250-7878
       1364



4.     American Express                                           Unsecured Claim                  $30,428.12
       PO Box 650448
       Dallas, TX 75265
       8005



5.     American Express National Bank                             Unsecured Claim                   $9,220.82
       4315 South 2700 West
       Salt Lake City, UT 84184
       3005



6.     American Express National Bank                             Unsecured Claim                   $5,097.49
       4315 South 2700 West
       Salt Lake City, UT 84184
       1006
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 93 of 108


 in re:    Carolyn Denise Campbell
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
7.        American Express National Bank                    Unsecured Claim                    $1,037.41
          4315 South 2700 West
          Salt Lake City, UT 84184
          5000



8.        Andreas Tomescu                                   Unsecured Claim                    $1,450.00
          c/o Laura Tomescu
          6600 Dunlap #200
          Houston, TX
          xxxx xx. xxx5130

9.        Barbara Arnold                                    Unsecured Claim                         $0.00
          4065 Osby Drive
          Houston, TX 77025




10.       Bridgett J. Ford                                  Unsecured Claim                         $0.00
          Regional Account Resolution Spec.
          1738 Bass Road
          Macon, GA 31210



11.       Capital Management Services, LP                   Unsecured Claim                         $0.00
          698 1/2 South Ogden Street
          Buffalo,NY 14206-2317
          3778



12.       Capital One                                       Unsecured Claim                    $3,685.11
          PO Box 60599
          City of Industry, CA 91716-0599
          8430



13.       Capital One                                       Unsecured Claim                         $0.00
          PO Box 60599
          City of Industry, CA 91716-0599
          0342



14.       Capital One                                       Unsecured Claim                         $0.00
          PO Box 60599
          City of Industry, CA 91716-0599
          8579



15.       Chase Amazon Prime                                Unsecured Claim                    $4,855.38
          PO Box 15123
          Wilmiington, DE 19805
          4927




                                                                                        Page 2
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 94 of 108


 in re:    Carolyn Denise Campbell
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
16.       Chase Bank                                        Unsecured Claim                   $74,290.87
          PO Box 6026
          Chicago, IL 60680-6026
          2920



17.       Chase Bank                                        Unsecured Claim                    $5,336.04
          PO Box 6026
          Chicago, IL 60680-6026
          9973



18.       Chase Bank                                        Unsecured Claim                         $79.02
          PO Box 6026
          Chicago, IL 60680-6026
          6115



19.       Chris Christman                                   Unsecured Claim                          $0.00
          c/o Raquel Christman
          5900 Selinksky Road #106
          Housoton, TX 77048



20.       Chris Cruz                                        Secured Claim                            $0.00
          3206 McElroy Drive
          Austin, TX 78757




21.       City of Houston Water                             Unsecured Claim                        $363.04
          POBox 1560
          Houston, TX 77251-1560
          1202



22.       Comcast Business                                  Unsecured Claim
          PO Box 60533
          City of Industry, CA 91716-0533
          3127



23.       Constallation New Energy                          Unsecured Claim
          PO Box 5471
          Carol Stream, IL 60197-5471




24.       Cruz Gregovio Garcia                              Unsecured Claim                          $0.00
          c/o Peggy Luna
          6000 West Sunforest Drive #2415
          Houston, TX 77092




                                                                                        Page 3
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 95 of 108


 in re:    Carolyn Denise Campbell
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
25.       Derit Maldonado                                   Unsecured Claim                    $2,650.00
          c/o Katia Romero
          4507 Rawlings Street
          Houston, TX 77006
          xxxx xx. xxxxxxx & xxx2969


26.       Dillards/Wells Fargo                              Unsecured Claim                    $1,013.46
          PO Box 51193
          Los Angeles, CA 90051-5493
          7042



27.       Discover Bank                                     Unsecured Claim                   $20,380.89
          Discover Card
          PO Box 30923
          Salt Lake City, UT 84130
          3778


28.       Donnie London                                     Unsecured Claim                         $0.00
          c/o Camalia Smith
          4840 Jarmese Street
          Houston, TX 77033



29.       Douglas Talon Perez                               Unsecured Claim                    $1,112.50
          c/o Edwin R. Tolon Tecu
          7930 Corporate Drive #129
          Houston, TX
          xxxx xx. xxx1436

30.       Equifax                                           Unsecured Claim                         $0.00
          1550 Peachtree Street NE
          Atlanta, GA 30309




31.       Experian                                          Unsecured Claim                         $0.00
          475 Anton Blvd.
          Costa Mesa, CA 92626




32.       First National Bank of Omaha                      Unsecured Claim                    $8,586.81
          PO Box 2557
          Omaha, NE 68103-2557
          4522



33.       Francisco Gonzalez-Hernandez                      Unsecured Claim                    $1,250.00
          c/o Rosalina Gomez-Arias
          6401 Skyline Drive
          Houston, TX 77057
          xxxx xx. xxx0890



                                                                                        Page 4
                     Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 96 of 108


 in re:    Carolyn Denise Campbell
                                                     Debtor                           Case No. (if known)

                Creditor name and mailing address               Category of claim   Amount of claim
34.       Francisco Gonzalez-Martinez                         Unsecured Claim                     $2,250.00
          c/o Eric Galicia
          21703 Timber Lane
          Porter, TX 77365
          xxxx xx. xxx5745


35.       Gilbert Sis                                         Unsecured Claim                         $850.00
          c/o Octavio Sandoval
          18823 Summer Home Drive
          Humble, TX 77346
          xxxx xx. xxx6697

36.       Good Law Firm                                       Unsecured Claim                     $9,842.81
          5604 Old Bullard Road, Ste. 102
          Tyler, TX 75703




37.       Harris County Attorney's Office                     Priority Claim                            $0.00
          1019 Congress Street, Ste 15
          Houston, TX 77002




38.       Harris County District Attorney's Office            Priority Claim                            $0.00
          1201 Franklin Street, Ste 600,
          Houston, TX 77002




39.       Harris County et al.                                Secured Claim                             $0.00
          Linebarger Goggan Blair & Sampson LLP
          P.O. Box 3064
          Houston, Tx 77253-3064



40.       Harris County et al.                                Secured Claim                       $7,668.23
          Linebarger Goggan Blair & Sampson LLP
          P.O. Box 3064
          Houston, Tx 77253-3064



41.       Harris County et al.                                Secured Claim                           $109.48
          Linebarger Goggan Blair & Sampson LLP
          P.O. Box 3064
          Houston, Tx 77253-3064



42.       Harris County Sheriff's Office                      Priority Claim                            $0.00
          JPC- Bonding Division
          700 North San Jacinto Street
          Houston, Texas 77002




                                                                                           Page 5
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 97 of 108


 in re:    Carolyn Denise Campbell
                                                    Debtor                           Case No. (if known)

                Creditor name and mailing address              Category of claim   Amount of claim
43.       Harris County Treasurer's Office                   Priority Claim                            $0.00
          1001 Preston, Rm 652
          Houston, TX 77002




44.       Hector J. Diaz Mejia                               Unsecured Claim
          c/o Tesla Reyes Ayala
          2187 Hodges
          Houston, TX



45.       Hector J. Diaz Mejia                               Unsecured Claim                     $1,250.00
          c/o Tesla Reyes Ayala
          2187 Hodges Street
          Houston, TX 77521
          xxxx xx. xxx6573


46.       Ines Franco-Alfaro                                 Unsecured Claim                         $750.00
          c/o Fermin Franco-Alfaro
          8627 Morley Street
          Houston, TX 77061
          xxxx xx. xxx2619


47.       Internal Revenue Service                           Priority Claim                     $10,922.96
          P O Box 7346
          Philadelphia PA 19101-7346




48.       Jeovanny Misael                                    Unsecured Claim                     $2,250.00
          Ostorga Hernandez
          c/o Johhny Diaz
          5738 Fontenelle Drive
          Houston, TX 77035
          xxxx xx. xxx5569
49.       Jessica Asocar                                     Unsecured Claim                           $0.00
          c/o Ashely Wright
          3817 Polk Lane
          Deer Park, TX 77536



50.       Jonatan Marmolejo                                  Unsecured Claim                           $0.00
          c/o Martin Marmolejo
          6410 Kernel Street
          Houston, TX 77087



51.       Jose Alfredo                                       Unsecured Claim                     $1,750.00
          c/o Nora R. Castillo
          14121 Callahan Drive
          Houston, TX 77049
          xxxx xx. xxx1090



                                                                                          Page 6
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 98 of 108


 in re:    Carolyn Denise Campbell
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
52.       Jose Carlos Funez                                 Unsecured Claim                    $2,000.00
          c/o Katia Romero
          4507 Rawlings Street
          Houston, TX 77006
          xxxx xx. xxx2971


53.       Jose Ola                                          Unsecured Claim                    $1,350.00
          c/o Jose Ruiz
          9807 Plum Ridge Drive
          Houston, TX 77064
          xxxx xx. xxx4034

54.       Jose R. Alvarez-Campos                            Unsecured Claim                    $2,250.00
          c/o Isara Solorzano
          4330 Baneway Drive
          Houston, TX 77072
          xxxx xx. xxx1962


55.       Jose Salvador                                     Unsecured Claim                        $750.00
          c/o Maria Gonzalez
          5947 Hartwick Road
          Houston, TX 77016
          xxxx xx. xxx5674


56.       Juan Alberto Flores                               Unsecured Claim                    $2,250.00
          c/o Victoria Bravo
          27808 Red Fox Road
          Tomball, TX 77377
          xxxx xx. xxx1576

57.       Juan Francisco Flores                             Unsecured Claim                          $0.00
          c/o Maris Hernandez
          7930 Corporate #149
          Houston, TX 77036



58.       Julian J. Baquiax-Vasquz                          Unsecured Claim                    $1,250.00
          c/o Santos Rosales
          6200 Marinette Drive
          Houston, TX 77036
          xxxx xx. xxx9715


59.       Kenia Strevalo Jiminez                            Unsecured Claim                    $1,250.00
          c/o Abby Santos
          6311 Brooklawn Drive
          Houston, TX 77085
          xxxx xx. xxx8083


60.       Llobani Fernandez                                 Unsecured Claim                    $1,600.00
          c/o Mayra Fernandez
          8614 Anacortes Street
          Houston, TX 77016
          xxxx xx. xxx7679



                                                                                        Page 7
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 99 of 108


 in re:    Carolyn Denise Campbell
                                                     Debtor                           Case No. (if known)

               Creditor name and mailing address                Category of claim   Amount of claim
61.       Lowe's                                              Unsecured Claim                    $13,969.85
          PO Box 530970
          Atlanta, GA 30353-0970
          0725



62.       Manuel Rocha                                        Unsecured Claim                     $2,155.00
          c/o David Zalazar and
          Frank De La O
          Houston, TX
          xxxx xx. xxx9550

63.       Marcelino J. Tale-Tiu                               Unsecured Claim                     $2,250.00
          c/o Elizabeth Reuna & Carlos Tale-Tiu
          12117 Aldine Westfield Road
          Houston, TX 77093
          xxxx xx. xxx4719


64.       Mariel Vasquez                                      Unsecured Claim                     $1,250.00
          c/o Hermes Meza
          524 Hill Road
          Houston, TX 77037
          xxx xx. xxx7212


65.       Mike Goudy                                          Unsecured Claim                          $0.00
          400 Briarmeadow
          Friendswood, TX 77546




66.       Nissan Motor Acceptance Corp.                       Secured Claim                      $17,990.00
          POB 660366
          Dallas, TX 75266
          0001



67.       Office Depot                                        Unsecured Claim                     $2,220.45
          PO Box 78004, Dept. 56
          Phoenix, AZ 85062-8004
          9421



68.       Office of the Attorney General                      Priority Claim                           $0.00
          Bankruptcy - Collections Division MC-008
          PO Box 12548
          Austin TX 78711-2548



69.       Oscar Rodriguez                                     Unsecured Claim                          $0.00
          c/o Jill Richardson
          2815 Rasberry Lane
          Pasadena, TX 77502




                                                                                           Page 8
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 100 of 108


 in re:    Carolyn Denise Campbell
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
70.       Pearland State Bank                                Unsecured Claim                    $9,724.56
          2301 North Main
          Pearland, TX 77581
          0838



71.       Pearland State Bank                                Secured Claim                   $126,023.82
          2301 North Main
          Pearland, TX 77581




72.       Pearland State Bank                                Secured Claim                     $17,946.60
          2301 North Main
          Pearland, TX 77581




73.       Perdue Brandon Fielder Collins & Motts             Secured Claim                            $0.00
          Fielder Collins & Motts LLP
          1235 North Loop West Suite 600
          Houston, TX 77008



74.       Provident Life & Accident Insurnce Co.             Unsecured Claim                          $0.00
          PO Box 740591
          Atlanta, GA 30374-0591




75.       Richie Desira                                      Unsecured Claim                          $0.00
          c/o Renee M. Rodriguz
          10330 Pillot Street
          Houston, TX 77029



76.       Ricoh/Wells Fargo                                  Unsecured Claim                    $1,950.57
          PO Box 650016
          Dallas, TX 75265-0016
          5168



77.       Rocael E. Lopez                                    Unsecured Claim                        $850.00
          c/o Esteban A. Gonzalez
          16243 April Ridge Drive
          Houston, TX77083
          xxxx xx. xxx6257


78.       Ruben Hernandez-Jimenez                            Unsecured Claim                    $1,250.00
          c/o Arnulfo Banda
          10107 Southport Drive
          Housto, TX 77089
          xxxx xx. xxx6164



                                                                                         Page 9
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 101 of 108


 in re:    Carolyn Denise Campbell
                                                    Debtor                           Case No. (if known)

                Creditor name and mailing address              Category of claim   Amount of claim
79.       Samuel Hernandez                                   Unsecured Claim                         $100.00
          c/o Laura Nunez Ramos
          4742 Yale #28
          Houston, TX 77018
          xxxx xx. xxx4926


80.       Synchrony Bank/Care Credit                         Unsecured Claim                     $3,923.32
          PO Box 960061
          Orlando, FL 32896-0061
          2464



81.       Synchrony Bank/HSN Card                            Unsecured Claim                     $3,384.53
          PO Box 530905
          Atlanta, GA 30353-0905
          0515



82.       Synchrony Bank/QVC                                 Unsecured Claim                         $558.36
          PO Box 530905
          Atlanta, GA 30353-0905
          5809



83.       Talon Taylor                                       Unsecured Claim                     $2,000.00
          5411 Laura Lee Lane
          Pasadena, TX 77504
          xxxx xx. xxx4521



84.       Texas Comptroller of Public Accounts               Priority Claim                            $0.00
          111 East 17th Street
          Austin, Texas, 78774




85.       Texas Workforce Commission                         Priority Claim                            $0.00
          Regulatory Integrity Division - SAU
          101 E. 15th Street, Room 556
          Austin, TX 78778-0001



86.       The Degrasse Law Firm, PC                          Unsecured Claim                           $0.00
          1800 Bering Drive, Suite 1000
          Houston, TX 77057




87.       TJX Rewards/SYNCB                                  Unsecured Claim                     $2,717.21
          PO Box 530949
          Atlanta, GA 30353-0949
          1781




                                                                                          Page 10
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 102 of 108


 in re:    Carolyn Denise Campbell
                                                    Debtor                           Case No. (if known)

                Creditor name and mailing address              Category of claim   Amount of claim
88.       TransUnion Credit Bureau                           Unsecured Claim                          $0.00
          Wanderers Office Park
          52 Corlett Drive, Illovo, 2196




89.       US Bank                                            Unsecured Claim                    $17,983.81
          PO Box 108
          St Louis, MO 63179-0408
          2587



90.       US Bank/Kroger                                     Unsecured Claim                     $8,327.26
          PO Box 790408
          St Louis, MO 63179-0408
          7821



91.       US Trustee                                         Priority Claim                           $0.00
          Office of the US Trustee
          515 Rusk Ave.,
          Houston, TX 77002



92.       Valente Pena Avila                                 Unsecured Claim                     $1,250.00
          c/o Jennifer Marin
          61181 Rollins Street
          Houston, TX 77091
          xxxx xx. xxx9689

93.       William Batz Bulux                                 Unsecured Claim                          $0.00
          c/o Juana Petrona
          9853 Meadowgglen Lane #171
          Houston, TX 77042



94.       Wilson Martinez                                    Unsecured Claim                          $0.00
          c/o Guadalupe Garcia
          4127 Grimes Street
          Houston, TX 77087




                                                                                          Page 11
                Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 103 of 108


in re:   Carolyn Denise Campbell
                                                      Debtor                                                            Case No. (if known)

 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
 18 U.S.C. secs. 152 and 3571.)
                                                            DECLARATION
 I, Carolyn Denise Campbell                                                                                                             ,
 named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                 12
 consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.



   Debtor: /s/ Carolyn Denise Campbell                                              Date: 6/2/2020
            Carolyn Denise Campbell




                                                                                                                             Page 12
                 Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 104 of 108


 Fill in this information to identify your case:
 Debtor 1             Carolyn                 Denise              Campbell
                      First Name              Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name         Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
 (if known)
                                                                                                        Check if this is an amended filing


Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                           12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe
that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are
filing together, and any of the exclusions in this statement applies to only one of you, the other person should complete a
separate Form 122A-1 if you believe that this is required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:        Identify the Kind of Debts You Have
1.   Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary
     Petition for Individuals Filing for Bankruptcy (Official Form 101).

          No.    Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                 submit this supplement with the signed Form 122A-1.

          Yes. Go to Part 2.

 Part 2:        Determine Whether Military Service Provisions Apply to You
2.   Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
          No.    Go to line 3.
          Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
               10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                       No.    Go to line 3.
                       Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                            Then submit this supplement with the signed Form 122A-1.
3.   Are you or have you been a Reservist or member of the National Guard?
          No.    Complete Form 122A-1. Do not submit this supplement.
          Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
                No.    Complete Form 122A-1. Do not submit this supplement.
                Yes. Check any one of the following categories that applies:

                      I was called to active duty after September 11, 2001,           If you checked one of the categories to the left, go to
                      for at least 90 days and remain on active duty.                 Form 122A-1. On the top of page 1 of Form 122A-1, check
                      I was called to active duty after September 11, 2001,           box 3, The Means Test does not apply now and sign
                      for at least 90 days and was released from active duty on       Part 3. Then submit this supplement with the signed Form
                                            which is fewer than 540 days before I     122A-1. You are not required to fill out the rest of Official
                      file this bankruptcy case.                                      Form 122A-1 during the exclusion period. The exclusion
                                                                                      period means the time you are on active duty or are
                      I am performing a homeland defense activity for at              performing a homeland defense activity, and for 540 days
                      least 90 days.                                                  afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                      I performed a homeland defense activity for at
                      least 90 days, ending on                        , which is      If your exclusion period ends before your case is closed,
                      fewer than 540 days before I file this bankruptcy case.         you may have to file an amended form later.




Official Form 122A-1Supp              Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                     page 1
                Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 105 of 108


 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Carolyn              Denise                Campbell
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                    Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 106 of 108



Debtor 1        Carolyn Denise Campbell                                                                                             Case number (if known)

                                                                                                                                         Column A     Column B
                                                                                                                                         Debtor 1     Debtor 2 or
                                                                                                                                                      non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating                     –                              –
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                                                               here
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating                     –                              –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                                                                 here
     other real property

7.   Interest, dividends, and royalties

8.   Unemployment compensation

     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................


         For you............................................................................................................................

         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                       page 2
                   Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 107 of 108



Debtor 1        Carolyn Denise Campbell                                                                             Case number (if known)

                                                                                                                        Column A               Column B
                                                                                                                        Debtor 1               Debtor 2 or
                                                                                                                                               non-filing spouse

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments made under the Federal law relating to the national emergency
    declared by the President under the National Emergencies Act
    (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against
    humanity, or international or domestic terrorism; or compensation, pension,
    pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a
    member of the uniformed services. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                   +                          +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                 +                          =
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                          Total current
                                                                                                                                                                          monthly income

 Part 2:          Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

     12a.    Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                        Copy line 11 here                       12a.

             Multiply by 12 (the number of months in a year).                                                                                                               X          12

     12b.    The result is your annual income for this part of the form.                                                                                           12b.


13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.

     Fill in the number of people in your household.


     Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                           13.
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

     14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3. Do NOT fill out or file Official Form 122A-2.
     14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                                            page 3
                Case 20-32916 Document 1 Filed in TXSB on 06/02/20 Page 108 of 108



Debtor 1      Carolyn Denise Campbell                                                        Case number (if known)

 Part 3:       Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



      X    /s/ Carolyn Denise Campbell                                            X
           Carolyn Denise Campbell, Debtor 1                                          Signature of Debtor 2

           Date 6/2/2020                                                              Date
                MM / DD / YYYY                                                               MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                              page 4
